95 Ga. App. 651 (1957)
98 S.E.2d 591
TURNER
v.
BRUNSWICK DISTRIBUTING COMPANY, INC.
36646.
Court of Appeals of Georgia.
Decided May 1, 1957.
*652 Thomas E. Spell, for plaintiff in error.
Neal G. Gale, contra.
FELTON, C. J.
There is no statute which prohibits the credit sale of spirituous liquors. This court cannot take judicial notice of regulations of the State Revenue Commissioner. Bernstein v. Peters, 69 Ga. App. 525, 532 (26 S.E.2d 192). Consequently, the two grounds of the demurrer which sought to allege violation of a regulation of the Revenue Commissioner were speaking, and were, therefore, properly overruled. See Code § 81-304, cases cited under catchwords, "Speaking demurrers."
The ground of the demurrer alleging that the sale was void because of public policy is without merit. The petition shows that it was a sale by a distributor to a licensed retailer and we cannot say that under such circumstances, a sale of whisky on credit violates public policy.
The court did not err in overruling the general demurrer.
Judgment affirmed. Quillian and Nichols, JJ., concur.